Each of the above entitled actions is one brought to recover brokers' commissions on a sale of real estate. Judgment went in favor of the respective plaintiffs, and the defendant appeals from the judgments and from orders denying his motions for new trial. The cases were tried together, and the appeals are presented on a single transcript.
The transactions giving rise to the litigation are fully set forth in our opinion in Smith v. Post, (L.A. No. 3080), ante, p. 69, [138 P. 705], decided January 15, 1914. The contract relied upon by the plaintiff in that case is the very paper upon which the plaintiffs here found their claims, and the evidence shown in this record with regard to the transactions had after the signing of that contract are substantially the same that were considered by the court in the Smith case. The opinion referred to holds that, under the facts shown, the plaintiff in the earlier case had established no right to the recovery of commissions. The reasoning is equally conclusive against the position of the respondents here.
The judgments and orders appealed from are reversed.
Beatty, C.J., does not participate in the foregoing. *Page 797